Name: Commission Implementing Decision (EU) 2017/1357 of 19 July 2017 on the publication with a restriction in the Official Journal of the European Union of the reference of standard EN 60335-2-9:2003, as last amended by A13:2010, on particular requirements for grills, toasters and similar portable cooking appliances under Regulation (EU) No 1025/2012 of the European Parliament and of the Council (notified under document C(2017) 3168)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  consumption;  electronics and electrical engineering;  marketing;  European organisations
 Date Published: 2017-07-21

 21.7.2017 EN Official Journal of the European Union L 190/14 COMMISSION IMPLEMENTING DECISION (EU) 2017/1357 of 19 July 2017 on the publication with a restriction in the Official Journal of the European Union of the reference of standard EN 60335-2-9:2003, as last amended by A13:2010, on particular requirements for grills, toasters and similar portable cooking appliances under Regulation (EU) No 1025/2012 of the European Parliament and of the Council (notified under document C(2017) 3168) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (1), and in particular point (a) of Article 11(1) thereof, Having regard to the opinion of the committee established by Article 22(1) of Regulation (EU) No 1025/2012, Whereas: (1) Where a harmonised standard, the reference to which has been published in the Official Journal of the European Union, covers one or more elements of the safety objectives set out in Annex I to Directive 2014/35/EU of the European Parliament and of the Council (2), electrical equipment designed for use within certain voltage limits built in accordance with that standard is presumed to meet the elements concerned of those safety objectives. (2) In June 2014 and July 2014, Germany and Norway, respectively, lodged a formal objection in respect of standard EN 60335-2-9:2003, Household and similar electrical appliances  Safety -- Part 2-9: Particular requirements for grills, toasters and similar portable cooking appliances, as last amended by A13:2010. (3) The formal objections of Germany and Norway stated that Section 11 Heating of the standard includes insufficient provisions regarding temperature limits of accessible non-functional surfaces. In particular, the standard allows several exclusions to the temperature limits, authorising the manufacturer to double or not to apply the temperature limit values depending on the size, design or the surface part of the appliance, and requiring at most a warning notice or label. In this respect, Section 7.1 of the standard only requires a warning to be put on the surface with the highest temperature within the parts exceeding the limit values. The colours of the warning label may differ from international warning colours which may confuse the users. Additionally, as a result of the ambiguity of the requirements under the standard, the standard can be interpreted as making it possible to omit the measurement of the temperature rises in certain parts of a given product, which may lead to the disregard of or doubling of the temperature limit values applicable under the standard with regard to the entire product. As a result, the risk of burning for persons and domestic animals is still present and the standard as such should not give the presumption of conformity with Directive 2014/35/EU. (4) Having examined standard EN 60335-2-9:2003, as last amended by A13:2010, in the Low Voltage Directive Working Party, which is a group of sectoral experts, together with Member States and stakeholders, the Commission together with the majority of experts from Member States agreed with the arguments presented by Germany and Norway. Consequently, it was concluded that the standard fails to meet the safety objectives laid down in point 1(c) of Annex I to Directive 2014/35/EU, in conjunction with point 2(b) of that Annex. (5) Taking into consideration the safety aspects to be improved and pending a suitable revision of the standard, the reference of standard EN 60335-2-9:2003, as last amended by A13:2010, should be published in the Official Journal of the European Union and accompanied by an appropriate restriction, as a result of which the reliance on the specific parts of the standard covered by the restriction would not give the presumption of conformity, HAS ADOPTED THIS DECISION: Article 1 The reference of standard EN 60335-2-9:2003, Household and similar electrical appliances  Safety -- Part 2-9: Particular requirements for grills, toasters and similar portable cooking appliances, as last amended by A13:2010 shall be published in the Official Journal of the European Union with a restriction as set out in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 July 2017. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 316, 14.11.2012, p. 12. (2) Directive 2014/35/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of electrical equipment designed for use within certain voltage limits (OJ L 96, 29.3.2014, p. 357). ANNEX Publication of titles and references of a harmonised standard for the purpose of Directive 2014/35/EU European standardisation organisation Reference and title of the harmonised standard Cenelec (1) EN 60335-2-9:2003 Household and similar electrical appliances  Safety -- Part 2-9: Particular requirements for grills, toasters and similar portable cooking appliances as amended by: EN 60335-2-9:2003/A1:2004 EN 60335-2-9:2003/A2:2006 EN 60335-2-9:2003/A12:2007 EN 60335-2-9:2003/A13:2010 Restriction: The application of the following parts of standard EN 60335-2-9:2003, as last amended by A13:2010, does not confer a presumption of conformity to the safety objectives laid down in point 1(c) of Annex I to Directive 2014/35/EU, in conjunction with point 2(b) of that Annex:  footnote b of Table Z101 in Section 11,  the parts of Section 7.1 which refer to footnote b of Table Z101,  the parts of Section 11.Z10x which refer to ventilation openings. (1) Cenelec: Avenue Marnix 17, 1000 Brussels, Belgium. Tel.+32 25196871; fax +32 25196919 (http://www.cenelec.eu).